

Exhibit 10.3
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
CHANGE OF CONTROL EMPLOYMENT AGREEMENT
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CHANGE OF CONTROL EMPLOYMENT
AGREEMENT (the “Change of Control Agreement”), by and between tw telecom inc., a
Delaware corporation (the “Company”), and Tina Davis (the “Employee”), dated as
of May 5, 2014 (this “Amendment”).
WHEREAS, the Company and the Employee previously entered into the Second Amended
and Restated Change of Control Employment Agreement (the “Change of Control
Agreement”), dated as of June 18, 2013 in connection with Employee’s promotion
to the position of Senior Vice President and General Counsel;
WHEREAS, tw telecom holdings inc., a Delaware corporation (“Holdings”) and the
Employee previously entered into the Amended and Restated Employment Agreement
(the “Employment Agreement”) on June 18, 2013 (the “Employment Agreement Date”),
with an initial term of three years from such date;
WHEREAS, concurrently with the execution of this Amendment, Holdings and the
Employee will amend the Employment Agreement to change the initial term from
three years to two years from the Employment Agreement Date;
WHEREAS, in order to reflect the original intent of the parties, the Company and
the Employee now wish to amend the definition of “Change of Control Period” set
forth in Section 1 of the Change of Control Agreement to change the initial term
from the three-year anniversary of the Employment Agreement Date to the two-year
anniversary of such date; and
WHEREAS, the Company desires to provide Employee with compensation and benefits
arrangements upon a Change of Control that ensure that the compensation and
benefits expectations of Employee will be satisfied and that such arrangements
will be competitive with those of other corporations, and Employee is desirous
of being employed by the Company’s subsidiary, Holdings, under the amended terms
of the Change of Control Agreement.
NOW, THEREFORE, for good and valuable consideration, the parties hereby agree as
follows:
1.    Capitalized Terms. All capitalized undefined terms used herein shall have
the meanings assigned thereto in the Change of Control Agreement.
2.    Amendment. Section 1(b) of the Change of Control Agreement is hereby
amended and restated in its entirety as follows:



--------------------------------------------------------------------------------



(b) “Change of Control Period” means the period commencing on June 28, 2013 (the
“Employment Agreement Date”) and ending on the two-year anniversary of the
Employment Agreement Date; provided, however, that, commencing on the date two
years after the Employment Agreement Date, and on each two-year anniversary of
such date (such date and each two-year anniversary thereof, the “Renewal Date”),
the Change of Control Period shall be automatically extended so as to terminate
two years from such Renewal Date, unless, at least sixty (60) days prior to the
Renewal Date, the Company shall give notice to the Employee that the Change of
Control Period shall not be so extended; provided, however, that if during such
sixty (60) day period prior to the Renewal Date, the Company has entered into a
nondisclosure agreement with a third party for the purpose of conducting
negotiations, and is in the process of conducting negotiations, with respect to
a possible transaction, which, if consummated, would constitute a Change of
Control, the Company may not give notice to the Employee of non-renewal unless
Cause for termination exists within the meaning of Section 4(b) of this
Agreement.
3.    Effectiveness. This Amendment shall be effective as of the date first
written above.
4.    Limited Effect. Except as expressly provided herein, the Change of Control
Agreement shall remain unmodified and in full force and effect.
5.     Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.
6.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws.


[Signature Page Follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Second Amended and Restated Change of Control Agreement to be executed as of the
day and year first written above.


TINA DAVIS


/s/ Tina Davis


tw telecom inc.


By: /s/ Larissa Herda
Name: Larissa Herda
Title: Chairman and Chief Executive Officer

